Citation Nr: 1815050	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  11-09 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for left knee osteoarthritis, previously claimed as left knee chondromalacia, prior to September 21, 2017, and to a rating in excess of 20 percent from September 21, 2017.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to March 1, 2017.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to July 1973.

These matters come before the Board of Veterans' Appeals (Board) from a rating May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In January 2015, the Veteran and his wife testified before the undersigned Veterans Law Judge (VLJ), seated at the RO.  A transcript of the hearing has been associated with the claims file.  

The Board previously remanded this case for additional development in July 2015 and July 2017.  

Following development on most recent remand, in a December 2017 rating decision, the evaluation for the Veteran's left knee disability was increased to 20 percent, effective from September 21, 2017, the date of a VA examination demonstrating entitlement to a higher rating.  Also, entitlement to a TDIU was granted, effective from March 1, 2017, the date the Veteran's service-connected disabilities met the percentage requirements for consideration of total benefits due to unemployability.

The issues of entitlement to a TDIU prior to March 1, 2017 and entitlement to a rating in excess of 10 percent for left knee osteoarthritis prior to September 21, 2017, and to a rating in excess of 20 percent from September 21, 2017 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

Unfortunately, due to reasons that follow, an additional remand is required.  Although the Board sincerely regrets this additional delay, it is necessary to ensure the Veteran is afforded adequate due process and every possible consideration.

Left Knee

The Veteran was afforded VA examinations in May 2016 and September 2017.  Although range of motion studies were performed, the examination reports did not reflect an assessment of active versus passive range of motion or functional limitation due to pain on weight bearing and nonweight-bearing.

The United States Court of Appeals for Veterans Claims (the Court) issued directives regarding VA examinations in Correia v. McDonald, 28 Vet. App. 158 (2016).  The VA examinations of record are inadequate per Correia.  In that case, the Court required a pain assessment in an examination in order for the examination to be adequate.  Specifically, the examiner must test for pain in both active and passive motion, as well as in weight-bearing and nonweight bearing.  Measurement of an opposite joint is only required if the joint is "undamaged," i.e., completely without abnormalities which is not the case in this appeal.  

In light of the foregoing, the Veteran must be afforded a VA examination which fully complies with Correia.  The examiner must test for pain in both active and passive motion, as well as in weight-bearing and nonweight bearing.  

TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16 (a).  VA interprets the schedular requirements in 38 C.F.R. 4.16 (a) to mean that a combined 70 percent rating is only required if no single disability is rated at 60 percent disabling.  See M21-1, Part IV, Subpart ii, Chap. 2, Section F.  Generally, VA does not presume a claim for a TDIU is a claim for increase in all service-connected disabilities.  See M21-1, Part IV, Subpart ii, Chap. 2, Section F, Para h. 

The relevant appeal period has been limited to the period prior to March 1, 2017, since the Veteran has been awarded a TDIU effective from March 1, 2017.  Thus, entitlement to a TDIU from March 1, 2017 is moot. See Bradley v. Peake, 22 Vet. App. 280, 293-294 (2008).

From January 21, 2016 to March 1, 2017, the Veteran had a temporary total rating under 38 C.F.R. § 4.30 (2017) for status post right knee replacement as 100 percent disabling.  Thus, during this period entitlement to a TDIU is moot.

From January 1, 2016 to January 21, 2016, the Veteran had a combined evaluation of 20 percent: osteoarthritis of the left knee as 10 percent disabling and chondromalacia of the right knee as 10 percent disabling.

From April 21, 2015 to January 1, 2016, the Veteran had a temporary total rating under 38 C.F.R. § 4.30 (2017) for chondromalacia of the right knee as 100 percent disabling.  Thus, during this period entitlement to a TDIU is moot.

From November 12, 2008 to April 21, 2015, the Veteran had a combined evaluation of 20 percent: osteoarthritis of the left knee as 10 percent disabling and chondromalacia of the right knee as 10 percent disabling.

From July 31, 1973 to November 12, 2008, the Veteran had a combined evaluation of 10 percent: osteoarthritis of the left knee with a noncompensable rating and chondromalacia of the right knee also with a noncompensable rating, for a combined rating of 10 percent pursuant to 38 C.F.R. § 3.324 as the disabilities were found to interfere with normal employability.  

Therefore, the Veteran does not meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16 (a) prior to March 1, 2017.

Nevertheless, notwithstanding the above listed schedular criteria, a Veteran may be awarded a TDIU on an extraschedular basis if he is nonetheless unemployable on account of his service connected disabilities.  Such a TDIU claim may be submitted to the Director of the Compensation Service.  38 C.F.R. § 4.16 (b); Fanning v. Brown, 4 Vet. App. 225 (1993).  The Board does not have the authority to assign an extraschedular TDIU rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  Additionally, the Board is required to obtain the Director's decision before the Board may award extraschedular TDIU.  Wages v. McDonald, 27 Vet. App. 233, 236 (2015).  

In this case, the Veteran's claim for increase which was later held to include a raised and associated TDIU claim was received in November 2008, and there is evidence that prior to the effective date of the award of TDIU in March 2017, the Veteran's service-connected bilateral knee conditions may have interfered with his ability to procure and maintain employment.  February 2016 and March 2016, request for employment information responses indicated that the Veteran stopped working in July 2012 to get another job and in January 2013 because of a change in management.  Subsequently, the Veteran was unable to stand for long periods of time and was released from his position in March 2014.  His last employer indicated that Veteran was unable to work in June 2014 due to his service-connected disabilities.  This is consistent with the Veteran's September 2015 TDIU application.  As such, given the contention of total disability due to service-connected disabilities prior to March 1, 2017, and as documented above, there is evidence that the Veteran's service-connected bilateral knee conditions interfered with the Veteran's ability to maintain employment, the Board finds that remand of the Veteran's TDIU is required so that the RO can refer the matter to the Director of the Compensation Service.
Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination of his service-connected left knee disability. The electronic claims folder must be available for review.  The examination report should indicate that the claims file was reviewed.  

The examiner should specifically test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

Any opinions expressed by the examiner must be accompanied by a complete rationale.

2.  Review the examination report obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

3.  Refer the TDIU claim to the Director of Compensation for consideration of an extraschedular TDIU rating prior to March 1, 2017.  

5.  Readjudicate the claims on appeal in light of all of the evidence of record.  If the issues remain denied, the Veteran should be provided with a supplemental statement of the case as to the issues on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




